Title: To George Washington from Charles Cotesworth Pinckney, 25 June 1799
From: Pinckney, Charles Cotesworth
To: Washington, George



Dear Sr
Charleston [S.C.] June 25th 1799

I am much obliged to you for your favour of the fifth instant—The Communications made you from Mulberry Grove were by no

means troublesome to me. It will always give me pleasure to keep you regularly informed of the situation of the command entrusted to me; and I solemnly assure you I meant no compliment, but it is my most sincere & earnest desire to be favoured from time to time with your instructions & advice. I should indeed be very self sufficient not to wish to avail myself of your knowledge, abilities & Judgment.
Brigr Genl Washington left home this day week for the Northward so that you may expect to see him a few days after receiving this.
The enclosed letter is a copy of one in Cypher sent me from the Hague by Major Mountflorence, on whose information I can depend. You may remember you had a conversation on the subject of the Gentleman mentioned in the letter with Genl Hamilton & myself at Philadelphia. I lament that he does not seem disposed to keep himself quiet at present. But it is impossible; I never knew an individual of that nation but who loved to be meddling.
I have put Capn Thornton in orders, and am much obliged to you for having procured him for me. I would not have him move Southwardly at present. Mrs Pinckney who is still indisposed unites with my Daughters & myself in best respects to Mrs Washington & you & in Compts to Coll Lear & Mr Custis. When you write to Mr & Mrs Lewis pray remember us to them. I sincerely congratulate you on the late defeats of the French in Italy & Germany. There will be no solid peace for Europe or for ourselves ’till they are reduced within their antient limits. I ever am with the greatest gratitude & affection Your most devoted & obedt sert

Charles Cotesworth Pinckney

